Citation Nr: 0710430	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Evaluation of lumbosacral myofascial pain syndrome, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1990 to November 
1991.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran's service-connected lower spine 
disorder causes moderate impairment.  

2.	The veteran's lumbar spine disorder is productive of 
moderate impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for the 
veteran's service-connected lumbar spine disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Codes 5025, 5292 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5025, General Rating for 
Diseases and Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in June 2002 and August 2003.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The RO informed the veteran of 
the evidence needed to substantiate his claim.  The RO 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And the letters advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And, the RO did not provide the veteran with 
information regarding effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claim - in a June 2004 Supplemental Statement of the Case - 
following the two VCAA letters.  This readjudication complies 
with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that the RO did not provide the veteran with 
information regarding effective dates.  As will be noted 
below, the veteran's claim will be granted in part.  As such, 
the RO will be responsible for addressing any notice defect 
when effectuating the veteran's award.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with a compensation examination.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In December 2001, the RO granted the veteran service 
connection for a low back disorder and assigned a 10 percent 
disability evaluation.  The veteran did not appeal this 
decision.  But in June 2002, he filed an increased rating 
claim for his low back disorder.  In the January 2003 rating 
decision currently on appeal, the RO denied the veteran's 
claim.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In this matter, the RO service connected the veteran's low 
back disorder under Diagnostic Codes 5025-5292 of 38 C.F.R. 
§ 4.71a.  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  The number assigned 
to the residual condition on the basis of which the rating is 
determined will generally represent injuries.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006). 

As for Diagnostic Code [DC] 5025, ratings of 10, 20, and 40 
percent are authorized for fibromyalgia symptoms (i.e., 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.)  A 20 percent rating is 
assigned when it is episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 40 percent rating is assigned when symptoms are 
constant, or nearly so, and refractory to therapy.  See 
38 C.F.R. § 4.71a, DC 5025.  

As for DC 5292, the Board notes that during the pendency of 
this appeal, the rating criteria for evaluating spinal 
injuries were amended, and became effective September 26, 
2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's low back disorder is 
warranted.  

Under the old and new criteria, 20, 30, 40, 50, 60 and 100 
percent evaluations are authorized for such spinal disorders 
as vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  While there are no diagnoses of record of 
vertebra fracture, ankylosis, strain, or intervertebral disc 
syndrome, the record indicates limitation of motion of the 
lumbar spine.  Therefore, the Board will address those 
criteria under the rating codes that apply to limitation of 
motion.  

A 40 percent rating is warranted for severe limitation of 
motion, or limitation of motion resulting in forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; and 
a 20 percent rating is warranted for moderate limitation, or 
limitation of motion resulting in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006) and 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

As the veteran has already been assigned a 10 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  And, as will be detailed 
below, the Board finds that the evidence does not 
preponderate against the veteran's claim to a higher rating 
here.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The medical evidence of record dated since the veteran's June 
2002 claim for increase consists of VA treatment records, 
treatment records from the Indian Health Service (IHS) in 
Pine Ridge, South Dakota, and a July 2002 VA compensation 
examination report.  

The treatment records indicate the veteran's complaints of 
pain, and his flinching, when  touched along his spine.  The 
records reflect apparent limited range of motion in his 
extremities (without measurements), but strong and equal 
muscular strength.   

The July 2002 VA examination report indicates the veteran's 
complaints of pain and limitation of motion, and his claim 
that he occasionally uses a cane to help with ambulation.  

On examination, one examiner noted active range of motion 
flexion at 50 degrees and passive range of motion of 58, 
extension of 20 and 24, right lateral flexion of 16 and 20, 
left lateral flexion of 17 and 20, and bilateral rotation of 
15 and 17.  But this examiner stated that the veteran "did 
not appear to put forth a true effort on active range of 
motion testing and quickly terminated passive range of motion 
testing before any significant pressure could be exerted."  

The other compensation examiner contributing to the July 2002 
VA report similarly found the veteran's symptoms inconsistent 
with his complaints.  On neurological testing, this examiner 
found the veteran's lower extremities with pedal pulses 
intact, and deep tendon reflexes of 2+.  Regarding 
radiological evidence, this examiner noted a January 2001 x-
ray which showed the veteran's lumbar spine to be normal.  
And this examiner also commented on the veteran's apparent 
insincerity.  This examiner cited the veteran's inappropriate 
reaction and action during the physical examination of the 
musculoskeletal system.  The examiner found the examination 
"extremely difficult."  The examiner stated that mere 
placement of her hand on the veteran caused the veteran to 
jump, moan, and groan.  The examiner also noted that the 
veteran did not contribute with effort during the range of 
motion testing.  And she noted the veteran's complaints of 
having to limp, which the examiner observed during the 
examination.  But the examiner also noted that she witnessed 
the veteran walking with a "perfectly normal" gait without 
a limp when the veteran thought no one was watching him.  

Nevertheless, the examiner noted that the veteran appeared to 
have significant muscle pain, more than bone or joint pain.  

The doctrine of reasonable doubt supports the proposition - 
under the older criteria in DC 5292 - that the veteran 
experiences moderate limitation in his lower spine.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In short, the VA treatment records, 
treatment records from IHS, and even the July 2002 report, 
indicate that the veteran experiences more that mere slight 
limitation of motion in his lower spine area.  In fact, IHS 
treatment records dated as early as 1993 indicate that the 
veteran has consistently complained of pain in his back, 
particularly on his right side, which as been productive of 
moderate limitation of motion.  

A rating beyond 20 percent is clearly unwarranted here, 
however.  As noted, there are no diagnoses of record of 
vertebra fracture, ankylosis, back strain, or intervertebral 
disc syndrome.  The medical evidence does not indicate either 
severe limitation of motion (under the older criteria) or 
limitation of motion resulting in forward flexion of the 
thoracolumbar spine under 30 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006) and 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
And, as for the fibromyalgia element of the veteran's rating 
(i.e., criteria under DC 5025), the Board finds a 40 percent 
rating unwarranted as the medical evidence lacks information 
supporting the finding that the veteran's pain is nearly 
constant and refractory to therapy.  

In fact, the medical evidence indicates that the veteran's 
limitation of motion is not severe given the observations of 
his normal ambulation, that, even with the questionable range 
of motion measurements, his flexion exceeds 30 degrees, and 
that he is not in constant pain (again noting his observed 
ambulation when he did not suspect examination).    


Other Considerations

Finally, the Board has considered whether a higher rating is 
warranted for the veteran's service-connected lower spine 
disorder based on an extraschedular basis, or on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under this 
authority, the finds a rating increase unwarranted because no 
medical evidence of record demonstrates an additional 
disability here beyond that reflected on range of motion 
testing.  Moreover, the Board will not rely in this regard on 
measurements noted in the July 2002 VA examination report as 
it is clear that both VA examiners who conducted the 
examination questioned the veteran's cooperation and 
credibility.    

And the Board finds a higher rating unwarranted based on 
extraschedular considerations as well.  There is no evidence 
that the veteran's low spine disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation.  The 
Board has considered these comments closely.  But, as the 
veteran is a layperson, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  


ORDER

A rating of 20 percent for the veteran's service-connected 
lumbosacral myofascial pain syndrome is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


